Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 1 of 15




       EXHIBIT A
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 2 of 15



            Marc J. Randazza (pro hac vice)
            RANDAZZA LEGAL GROUP, PLLC
            2764 Lake Sahara Drive, Suite 109
            Las Vegas, Nevada 89117
            Tel: (702) 420-2001
            ecf@randazza.com
            Jay M. Wolman (pro hac vice)
            RANDAZZA LEGAL GROUP, PLLC
            100 Pearl Street, 14th Floor
            Hartford, Connecticut 06103
            Tel: (702) 420-2001
            ecf@randazza.com
            Mathew M. Stevenson, St. Bar # 6876
            STEVENSON LAW OFFICE
            1120 Kensington, Suite B
            Missoula, MT 59801
            Tel: (406) 721-7000
            matstevenson@bigskylegal.com

            Attorneys for Defendant
            Andrew Anglin

                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MONTANA
                                                  MISSOULA DIVISION

                                                             )
              TANYA GERSH,                                   )    Case No. 9:17-cv-50-DLC-JCL
                                                             )
                              Plaintiff,                     )     DEFENDANT ANDREW
                                                             )        ANGLIN’S SECOND
                      vs.                                    ) SUPPLEMENTAL ANSWERS TO
                                                             )   PLAINTIFF’S FIRST SET OF
              ANDREW ANGLIN,                                 )       INTERROGATORIES
                                                             )
                              Defendant.                     )
                                                             )
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 3 of 15



                  DEFENDANT ANDREW ANGLIN’S SECOND SUPPLEMENTAL
                 ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

                     Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the
            Local Rules of this Court, Defendant Andrew Anglin (“Anglin” or “Defendant”)
            hereby submits his second supplemental answers to Plaintiff’s First Set of
            Interrogatories.
                                                GENERAL OBJECTIONS
                     1.      Anglin objects to each instruction, definition, and/or Interrogatory to
            the extent it seeks to impose duties on Anglin beyond the scope of the Federal Rules
            of Civil Procedure or the Local Rules of this Court.
                     2.      Anglin objects to each Interrogatory to the extent it seeks confidential,
            proprietary, or sensitive business information.
                     3.      Anglin objects to each Interrogatory to the extent it seeks information
            protected by the attorney-client privilege or work product doctrine. To the extent
            any Interrogatory may be broadly interpreted to seek such information subsequent
            to the filing of this litigation, Defendant will assume such information is not sought.
                     4.      Anglin objects to each Interrogatory to the extent it seeks information
            not within the possession, custody, or control of Anglin.
                     5.      Anglin objects to Plaintiff’s Interrogatories to the extent that they are
            vague, ambiguous, overly broad, or seek to impose on Anglin an unduly
            burdensome search for and disclosure of information that is neither relevant to the
            subject matter of this action, nor proportional to the needs of the case.
                     6.      Anglin reserves the right to supplement, amend, and correct the
            responses set forth below, consistent with, and only with, Fed. R. Civ. P. 26(e)(1).
            Anglin’s investigation is ongoing and the information contained in these answers is
            preliminary.


                                                        -1-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 4 of 15



                     7.      Anglin hereby incorporates by reference these general objections into
            each specific response.
                                      RESPONSES TO INTERROGATORIES
            INTERROGATORY NO. 1:
                     List any and all usernames under which you posted any comments in the
            forums for the Daily Stormer.
            RESPONSE TO INTERROGATORY NO. 1:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            overbroad and unduly burdensome, as it is not limited in scope to any claim or
            defense, or even the general subject matter of this litigation.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     Andrew Anglin
            SECOND SUPPLEMENTAL RESPONSE:
                     Defendant has never used any username other than Andrew Anglin to post
            comments on the forums for the Daily Stormer.
            INTERROGATORY NO. 2:
                     Identify all social media accounts, including the name of the social media
            platform and the username or handle associated with the account, from which you
            have posted any messages, whether publicly or privately, between November 2016
            and the present.
            RESPONSE TO INTERROGATORY NO. 2:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
                                                        -2-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 5 of 15



            overbroad and unduly burdensome, as it is not limited in scope to any claim or
            defense, or even the general subject matter of this litigation.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     GAB: @AndrewAnglin
                     Discord: AndrewAnglin (Defendant no longer uses this app).
            SECOND SUPPLEMENTAL RESPONSE:
                     Defendant has additionally used the Twitter handle @sneknoexist.
            INTERROGATORY NO. 3:
                     Identify each and every person who you believe participated in the “troll
            storm” (as dubbed in your December 16, 2016, article entitled “Jews Targeting
            Richard Spencer’s Mother For Harassment and Extortion – Take Action!”) against
            Tanya Gersh and describe the reason for your belief, including any interactions that
            you have had with each identified person.
            RESPONSE TO INTERROGATORY NO. 3:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            overbroad and unduly burdensome, as the portion of the Interrogatory requesting a
            narrative of “any interactions” with third parties is not limited by time or scope. This
            Interrogatory is compound and consists of two separate and distinct parts, and thus
            will be considered two separate Interrogatories.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     1) Andrew Aurnheimer; Defendant lacks personal knowledge of the identity
                         of any other such alleged participants;


                                                        -3-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 6 of 15



                     2) Mr. Aurnheimer publicly post his call; otherwise, no such alleged
                         participant provided Defendant with his or her identity.
            INTERROGATORY NO. 4:
                     Identify each and every person who possesses knowledge about, or who was
            involved in writing, researching, publishing or who otherwise assisted in, the
            publishing on the Daily Stormer of any article that relates to or references
            Whitefish, Montana or Tanya Gersh in any manner, and describe in detail the
            specific knowledge these individuals possess, or their role in the writing,
            researching, publishing, or otherwise assisting in the articles.
            RESPONSE TO INTERROGATORY NO. 4:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            overbroad and unduly burdensome. This Interrogatory is compound and consists of
            two separate and distinct parts, and thus will be considered two separate
            Interrogatories.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     1) Defendant refers to the authors identified in the relevant articles submitted
                         as exhibits to Doc. Nos. 32 & 50. Tanya Gersh and Sherry Spencer, as
                         subjects of the articles, possess information relating to their particular
                         actions. The articles were written by Mr. Anglin personally, and he did
                         not receive any assistance in writing them.
                     2) Defendant refers to the information set forth in the relevant articles
                         submitted as exhibits to Doc. Nos. 32 & 50.



                                                        -4-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 7 of 15



            SECOND SUPPLEMENTAL RESPONSE:
                     1) Eric Striker. Defendant may have communicated with a third party on
                         Discord but does not recall the individual’s identity and does not have
                         possession, custody, or control of documents containing this information.
                     2) Eric Striker performed research regarding Whitefish. Defendant does not
                         recall the details of research he may have obtained from a third party on
                         Discord, and does not have possession, custody, or control of documents
                         containing such information.
            INTERROGATORY NO. 5:
                     Identify every communication (by indicating the date, the form (e.g., email,
            text message, direct message through an internet service, etc.), the parties to, and
            the subject of, the communication) you had with anyone regarding Sherry Spencer’s
            December 15, 2016, blog post on Medium, or about its drafting, development, or
            purpose, or its actual or intended effect.
            RESPONSE TO INTERROGATORY NO. 5:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome. Defendant objects to this interrogatory
            as unintelligible. To the extent it is intelligible, this Interrogatory is compound and
            consists of four separate and distinct parts, and thus will be considered four separate
            Interrogatories.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                 1) Defendant refers to the relevant articles submitted as exhibits to Doc. Nos. 32
                     & 50. Defendant communicated with Robert Ray (aka Azzmador) using the


                                                        -5-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 8 of 15



                     social media app Discord.               These communications are unavailable to
                     Defendant, however, and he is unable to provide the requested information.
                 2) Defendant is not aware of any such communications as to the drafting,
                     development, or purpose.
                 3) Defendant refers to the relevant articles submitted as exhibits to Doc. Nos. 32
                     & 50.
                 4) Defendant is not aware of any such communications as to the intended effect.
            SECOND SUPPLEMENTAL RESPONSE:
                     1) Defendant believes he likely discussed Sherry Spencer’s blog post on
                         Medium with staff of the Daily Stormer on Discord or an IRC channel.
                         Defendant does not recall the dates of such communications and does not
                         have possession, custody, or control of them.
                     2) Defendant is not aware of any such communications as to the drafting,
                         development, or purpose.
                     3) Defendant refers to the relevant articles submitted as exhibits to Doc. Nos.
                         32 & 50.
                     4) Defendant is not aware of any such communications as to the intended
                         effect.
            INTERROGATORY NO. 6:
                     Identify all e-mail accounts used by you or to which you have had access
            between November 2016 and the present.
            RESPONSE TO INTERROGATORY NO. 6:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome.


                                                        -6-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                  Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 9 of 15



            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     Defendant will provide this information subject to an appropriate protective
            order that excludes any person affiliated with the Southern Poverty Law Center from
            obtaining such information due to the dangerous propensities of its members.
            SECOND SUPPLEMENTAL RESPONSE:
                     The only email addresses Defendant has ever used for any communications
            related to the Daily Stormer are andrewanglin84@gmail.com and totalfascism@gmail.com.
            INTERROGATORY NO. 7:
                     Identify all computers and devices, including but not limited to desktop
            computers, laptop computers, tablets, cellular telephones, smart phones, and smart
            watches and/or fitness trackers with GPS capability used by you or to which you
            have had access between November 2016 and the present and the current location
            of each such device.
            RESPONSE TO INTERROGATORY NO. 7:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     Defendant has a laptop computer and smartphone. Defendant will provide
            information about its location subject to an appropriate protective order that excludes
            any person affiliated with the Southern Poverty Law Center from obtaining such
            information due to the dangerous propensities of its members.



                                                        -7-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 10 of 15



            INTERROGATORY NO. 8:
                     Identify all computers, servers, and devices used by the Daily Stormer to
            publish its content and/or maintain its user forums between November 2016 and the
            present and the current location of each computer, server, and device.
            RESPONSE TO INTERROGATORY NO. 8:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome.
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     Defendant lacks personal knowledge of the information requested.
            INTERROGATORY NO. 9:
                     Identify all land-line or cellular telephone numbers and the associated
            telephone carriers you have used between November 2016 and the present. For each
            telephone number identified, please provide the registered user for the number on
            the telephone bill, the dates of service for the number, as well as the dates of any
            change in the telephone carrier.
            RESPONSE TO INTERROGATORY NO. 9:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome. Defendant objects to this interrogatory
            as unintelligible. To the extent it is intelligible, this Interrogatory is compound and
            consists of four separate and distinct parts, and thus will be considered four separate
            Interrogatories.


                                                        -8-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 11 of 15



            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                         1. Defendant will provide information about telephone numbers subject to
                             an appropriate protective order that excludes any person affiliated with
                             the Southern Poverty Law Center from obtaining such information due
                             to the dangerous propensities of its members.
                         2. Defendant will provide information about telephone numbers subject to
                             an appropriate protective order that excludes any person affiliated with
                             the Southern Poverty Law Center from obtaining such information due
                             to the dangerous propensities of its members.
                         3. Defendant will provide information about telephone numbers subject to
                             an appropriate protective order that excludes any person affiliated with
                             the Southern Poverty Law Center from obtaining such information due
                             to the dangerous propensities of its members.
                         4. Defendant will provide information about telephone numbers subject to
                             an appropriate protective order that excludes any person affiliated with
                             the Southern Poverty Law Center from obtaining such information due
                             to the dangerous propensities of its members.
            SECOND SUPPLEMENTAL RESPONSE:
                     1. Defendant occasionally uses prepaid sim cards with Internet sometimes
                         and throws them away afterward. He only communicates through the
                         Internet.
                     2. Defendant occasionally uses prepaid sim cards with Internet sometimes
                         and throws them away afterward. He only communicates through the
                         Internet.



                                                        -9-
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 12 of 15



                     3. Defendant occasionally uses prepaid sim cards with Internet sometimes
                         and throws them away afterward. He only communicates through the
                         Internet.
                     4. Defendant occasionally uses prepaid sim cards with Internet sometimes
                         and throws them away afterward. He only communicates through the
                         Internet.
            INTERROGATORY NO. 10:
                     List all bank and/or crypto-currency accounts by account number, account
            holder, bank name, and bank location, used by you or for which you had access at
            any time between 2013 and the present. This includes, but is not limited to, any and
            all Bitcoin, Monero, or other crypto-currency accounts you have used or for which
            you had access at any time between 2013 and the present.
            RESPONSE TO INTERROGATORY NO. 10:
                     Defendant objects to this interrogatory as irrelevant and disproportionate to
            the needs of the case, as it makes no attempt to narrow itself to information related
            to any claim or defense of any party. Defendant objects to this interrogatory as
            vague, overbroad and unduly burdensome. Defendant objects to pre-judgment asset
            discovery as irrelevant. See Signal Capital Corp. v. Frank, 164 F.R.D. 7, 10
            (S.D.N.Y. 1995) (“discovery concerning an opposing party’s assets is not ordinarily
            permitted, unless such discovery is relevant to the merits of the pending claim, or in
            response to a defense.”)
            SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:
                     Defendant          has       access     to   the     cryptocurrency        wallet   at
            19m9yEChBSPuzCzEMmg1dNbPvdLdWA59rS



                                                        - 10 -
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 13 of 15



            INTERROGATORY NO. 11:
                     For any users whose permission to use the Daily Stormer forums was
            temporarily suspended and/or terminated at any time between 2013 and the present,
            please identify each user by username, real name and contact information, date of
            suspension and/or termination of account, and reason for suspension and/or
            termination.
            RESPONSE TO INTERROGATORY NO. 11:
                    Defendant objects to this interrogatory as irrelevant and disproportionate to the
            needs of the case, as it makes no attempt to narrow itself to information related to
            any claim or defense of any party. Defendant objects to this interrogatory as vague,
            overbroad and unduly burdensome. Defendants objects to this Interrogatory because
            it seeks to infringe on the First Amendment right to anonymous speech of third
            parties.
              SUPPLEMENTAL RESPONSE
                     Subject to the foregoing objections, Defendant answers as follows:
                     Defendant lacks personal knowledge of any such responsive information. The
            requested information is otherwise publicly available and is equally accessible to
            Plaintiff.
            INTERROGATORY NO. 12:
                     Identify all steps you have taken to preserve evidence related in any way to
            this litigation and when you took each of those steps.
            RESPONSE TO INTERROGATORY NO. 12:
                     Defendant objects to this interrogatory to the extent it seeks information
            protected by attorney-client privilege and/or the work product doctrine.
              SUPPLEMENTAL RESPONSE:
                     Subject to the foregoing objections, Defendant answers as follows:


                                                        - 11 -
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 14 of 15



                     Defendant objected to the Daily Stormer website’s loss of services previously
            provided by third parties when such punitive action was taken, without sufficient
            notice, in and around August 2017.

                     Dated: March 14, 2019.                  As to objections,
                                                             /s/ Marc J. Randazza
                                                             Marc J. Randazza (pro hac vice)
                                                             RANDAZZA LEGAL GROUP, PLLC
                                                             2764 Lake Sahara Drive, Suite 109
                                                             Las Vegas, Nevada 89117
                                                             /s/ Jay M. Wolman
                                                             Jay M. Wolman (pro hac vice)
                                                             RANDAZZA LEGAL GROUP, PLLC
                                                             100 Pearl Street, 14th Floor
                                                             Hartford, Connecticut 06103
                                                             /s/ Mathew M. Stevenson
                                                             Mathew M. Stevenson
                                                             STEVENSON LAW OFFICE
                                                             1120 Kensington, Suite B
                                                             Missoula, MT 59801
                                                             Attorneys for Defendant,
                                                             Andrew Anglin


                            VERIFICATION OF INTERROGATORY ANSWERS

                     I, Andrew Anglin hereby state that the foregoing answers are true and correct
            to the best of my knowledge, information and belief.
                     I verify under penalty of perjury under the laws of the United States of
            America that the foregoing is true and correct.
            Executed on March 14, 2019.




                                                                    Andrew Anglin

                                                        - 12 -
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 3B82D4B1-8638-4694-A629-7CEFA2C4A471
                 Case 9:17-cv-00050-DLC-JCL Document 169-1 Filed 03/29/19 Page 15 of 15



                                                                         Case No. 9:17-cv-50-DLC-JCL
                                             CERTIFICATE OF SERVICE
                     I HEREBY CERTIFY that on March 14, 2019, a copy of the foregoing was
            served via electronic mail and U.S. Mail on counsel for Plaintiff as follows:
                                                  John Morrison
                                                Robert Farris-Olsen
                                  MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                                         401 N. Last Chance Gulch St.
                                                Helena, MT 59601
                                               john@mswdlaw.com
                                             rfolsen@mswdlaw.com


                                                        Morris Dees
                                                     J. Richard Cohen
                                                     David C. Dinielli
                                                        Jim Knoepp
                                             SOUTHERN POVERTY LAW CENTER
                                                 400 Washington Avenue
                                                  Montgomery, AL 36104
                                                morris.dees@splcenter.org
                                               richard.cohen@splcenter.org
                                               david.dinielli@splcenter.org
                                                jim.knoepp@splcenter.org
                                            Attorneys for Plaintiff Tanya Gersh


                                                             /s/ Marc J. Randazza
                                                             Marc J. Randazza




                                                        - 13 -
                       Anglin Second Supplemental Answers to Plaintiff’s First Set of Interrogatories
                                                9:17-cv-50-DLC-JCL
